DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.  

Response to amendment

This Office Action is in response to Applicant’s response filed on January 15, 2021.  Claims 1 and 15 have been amended.  Claims 2, 9, 12-14, 16, 23, 26-30 have been cancelled. New claims 31-32 have been added.  As a result, Claims 1, 3-8, 10-11, 15, 17-22, 24-25 and 31-32 are pending.  The amendment has been entered.



Allowable Subject Matter
Claims 1, 3-8, 10-11, 15, 17-22, 24-25 and 31-32 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fail to reach or suggest the claimed limitations as recited in the independent claims 1 and 15.
In particular, the closest cited prior art, the combination of Klien et al. (US 2002/0038313 A1) with Wang et al (US 2015/0019517 A1) fails to teach the claimed limitations as recited in the January 15th, 2021, applicant’s amendment.  Therefore, the 35 U.S.C. rejection of claims 1, 3-8, 10-11, 15, 17-22, 24-25 and 31-32 has been withdrawn.  Thus claims 1, 3-8, 10-11, 15, 17-22, 24-25 and 31-32 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164